


Exhibit 10.57

 

Summary of Compensation Arrangement between Agilent and the Non-Employee
Directors

 

Effective as of March 1, 2010, each of Paul N. Clark, Robert J. Herbold, Robert
L. Joss, Koh Boon Hwee, Heidi Kunz, David M. Lawrence, M.D. and A. Barry Rand,
the non-employee directors of Agilent, receive annually (a) $75,000 in cash
which is paid quarterly; and (b) $150,000 in value of unrestricted shares of
Agilent common stock.  The unrestricted shares are fully vested upon grant.

 

In addition, non-employee directors who serve as the chairperson of a Board
committee are entitled to a committee chair premium.  Specifically, the
chairperson of each of the Compensation Committee and the Nominating/Corporate
Governance Committee, provided that such person is not the Non-Executive
Chairman, shall, on an annual basis, receive an additional ten thousand dollars
($10,000.00) in cash.  The chairperson of the Audit and Finance Committee of the
Board, provided that such person is not the Non-Executive Chairman, shall, on an
annual basis, receive an additional twenty thousand dollars ($20,000.00) in
cash.  The chairperson of any other Board committee, provided that such person
is not the Non-Executive Chairman, shall, on an annual basis, receive an
additional ten thousand dollars ($10,000.00) in cash.

 

Each member of the Audit and Finance Committee shall, on an annual basis,
receive an additional ten thousand dollars ($10,000.00) in cash which shall be
made in a lump sum payment as soon as practicable following the Initial Payment
Date with respect to the Plan Year.

 

The Non-Executive Chairman, James G. Cullen, receives an Annual Retainer that
consists of (i) a $260,000 in cash, and (ii) $150,000 in value of unrestricted
shares of Agilent common stock. The Non-Executive Chairman is not eligible to
receive any committee chair premiums. The unrestricted shares are fully vested
upon grant.

 

--------------------------------------------------------------------------------
